Citation Nr: 0708830	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-12 184	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) July 8, 1981, decision 
which denied the veteran's total rating for individual 
unemployability (TDIU).  

REPRESENTATION

Moving party represented by:  Sandra E. Booth, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1967.  

This matter comes before the Board on a March 2005 motion by 
the veteran alleging CUE in a Board decision dated 
July 8, 1981, which denied TDIU benefits.   


FINDINGS OF FACT

1.  By decision of the Board in July 1981, the Board upheld 
the termination of a TDIU rating.  

2.  The July 1981 Board decision failed to apply the proper 
statutory or regulatory provisions at the time, such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

The Board decision of July 8, 1981, which upheld the 
termination of a TDIU rating, by denying the claim of a TDIU, 
contains CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that there was clear and 
unmistakable error (CUE) in the July 8, 1981 Board decision 
which denied entitlement to TDIU benefits.  It is alleged 
that the Board failed to consider the appropriate laws and 
regulations that apply to termination of TDIU benefits, and 
in essence, adjudicated the claim as an original claim of 
entitlement for TDIU benefits.  Further, it is alleged that 
since the veteran clearly stated that he disagreed with the 
November 1979 rating action to terminate his TDIU benefits, 
submitted evidence in support of that claim, and 
appropriately filed an appeal to the same, it was CUE to 
adjudicate his claim as an original claim for benefits.  

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held that 
the provisions of the VCAA do not apply to a claim based on 
an allegation of clear and unmistakable error in a previous 
Board decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court held that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process.  "   Livesay, 15 Vet. 
App. at 178.  An allegation of CUE does not represent a 
"claim," but rather is a collateral attack on a final 
decision.  It involves a legal challenge to a prior Board 
decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA 
are not for application in the adjudication of the issue of 
CUE in a prior final Board decision.  

A Board decision is final on the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100.  A final Board decision 
is subject to review by the Board on motion alleging clear 
and unmistakable error.  38 U.S.C.A. § 7111(a); 38 C.F.R. § 
20.1400.  A motion alleging clear and unmistakable error in a 
Board decision is a matter of original jurisdiction with the 
Board.  See 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1402 
(2002).  Motions alleging such error are not, except as 
otherwise provided, subject to rules relating to processing 
and disposition of appeals. 38 C.F.R. § 20.1402).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The decision is to be based on the record and the law that 
existed when the challenged decision was made.  38 C.F.R. § 
20.1403(b).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The error cannot be clear and unmistakable unless it 
is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c).

The following do not constitute clear and unmistakable error: 
(1) changed diagnosis; (2) failure to fulfill the duty to 
assist; or (3) a disagreement as to how facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it 
was observed in the notice of proposed rulemaking that 
Congress intended that VA adopt the Court's interpretation of 
the term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Clear and unmistakable error may be factual, or it may be 
legal.  On reviewing this Motion on its merits, it is obvious 
that the Board did commit a legal error when it evaluated the 
veteran's claim as entitlement to TDIU benefits.  By rating 
decision of November 1979, the RO indicated that a rating 
reduction was being taken pursuant to VAR 1105(E) (also known 
as 38 C.F.R. § 3.105(e) (1979).  Applicable law at that time 
provided that where the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted and lower evaluation would result in reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran will 
be notified at his or her latest address of record of the 
action taken and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of additional 
evidence.   

The RO notified the veteran by letter of November 1979, that 
the evidence of record established that the veteran's 
service-connected condition had improved and no longer 
prevented him from engaging in substantially gainful 
employment.  He was informed that he could submit additional 
evidence tending to show that the reduction should not be 
made.  He was told the type of medical and lay evidence to 
provide and also informed that if no such additional evidence 
was provided within 60 days of the date of the letter, it 
would be necessary to make the reduction.  He was provided 
notice of his appellate and procedural rights.  

In a December 1979, notice of disagreement (NOD), the veteran 
specifically disagreed with the November 1979 decision that 
indicated that his condition had improved and no longer 
prevented him from engaging in substantially gainful 
employment.  He attached a medical statement, and lay 
statements on behalf of his claim.  He also asked for a 
"statement of facts" in an effort that he might perfect his 
appeal.  This was all done within the 60 day reduction 
period.  

A statement of the case (SOC) was issued in May 1980, which 
addressed the issue of entitlement to a TDIU.  Although the 
issue was characterized as entitlement to a TDIU, the RO 
stated that it was the veteran's contention that his 
condition had not improved, and had an adverse effect on 
employment.  This was clearly an argument by the veteran 
regarding termination of benefits, not entitlement.  The RO 
presented a summary of evidence relating the history of the 
veteran's TDIU and the termination of the TDIU benefits.  

In the veteran's June 1980 VA Form 9, Substantive Appeal, he 
continued his disagreement with the termination of his TDIU 
benefits.  He explained that he had no social or industrial 
activities.  

In July 1981, the Board characterized the issue before them 
as entitlement to TDIU.  In the Actions Leading to Present 
Appellate Status, the Board clearly states that the appeal 
resulted from a decision by the RO which terminated the 
veteran's entitlement to TDIU benefits.  However, the laws 
and regulations which apply to termination of TDIU benefits, 
38 C.F.R. §§ 3.343, and 3.344 were not addressed at all by 
the Board.  

Since the Board clearly was aware of the position of the 
veteran that the claim he was asserting was termination of 
TDIU benefits, the issues of 38 C.F.R. §§ 3.343, and 3.344, 
had to be addressed.  

Pursuant to 38 C.F.R. § 3.343(c), at that time, reducing a 
rating of 100 percent service-connected disability based upon 
individual unemployability, the provisions of 38 C.F.R. 
§ 3.105(e) are for application but caution must be exercised 
in such a determination that actual employability is 
established by clear and convincing evidence.  "Clear and 
convincing" means that there is a "reasonable certainty of 
the truth of the fact in controversy." See Vanerson v. West, 
12 Vet. App. 254 (1999).  The 1981 Board decision addressed 
the issue of conflict as to whether the veteran was gainfully 
employed or not.  The Board also indicated that it was of the 
opinion that the evidence did not show that the veteran's 
mental disorder was of such severity as to preclude 
employment.  Unfortunately, 38 C.F.R. § 3.343(c) was not 
addressed in the 1981 Board decision and in determining that 
the veteran's mental disorder was not of such severity to 
preclude gainful employment, the Board shifted the burden 
from VA to the veteran.  It was necessary that employability 
be established by "clear and convincing evidence" on the 
part of VA.  Not only was 38 C.F.R. § 3.343(c) not addressed, 
the standard was not met in the evidence.  The Board pointed 
to no clear and convincing evidence showing that the veteran 
was employable.  Therefore, the statutory and regulatory 
provisions extant at the time were incorrectly applied and 
the Board's failure to meet the "clear and convincing" 
standard, required by 38 C.F.R. § 3.343(c), was CUE.  

Further, the provisions of 38 C.F.R. § 3.344 (a) were not 
addressed.   Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis for reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  In this instance, prior to 
terminating the veteran's TDIU, no examination was performed 
to determine if the veteran's TDIU should be terminated.  The 
first VA examination performed in connection with the 
veteran's TDIU was in March 1980, more than a month after his 
benefits were terminated.  Again, that examination was 
performed in connection with the issue of entitlement to TDIU 
benefits, and not in connection with the issue that the 
veteran appealed, which was termination of TDIU benefits.  
Failure to examine the veteran in connection with the 
termination of his TDIU benefits, since no evidence was 
presented demonstrating sustained improvement, was a failure 
to apply the regulatory provisions of 38 C.F.R. § 3.344(a), 
and as such, was CUE.  

The moving party's assertions of CUE are essentially based on 
VA's failure to correctly apply the statutory and regulatory 
provisions at the time of the Board's July 1981 decision.  
That has been shown.  To warrant revision of the Board's 
decision, not only must there have been an error in the 
adjudication of the appeal, it must be shown that had the 
error not been made, it would have manifestly changed the 
outcome when it was made.  In this regard, had the Board 
correctly adjudicated the issue of termination of TDIU 
benefits, and applied the regulations of 38 C.F.R. §§ 3.343 
(c), 3.344(a) as required, the veteran's claim to determine 
if termination of TDIU benefits was proper, would have been 
found in his favor.  Moreover, the outcome would have been 
manifestly different, and would have required VA to reinstate 
his TDIU benefits.  At the least, shifting the burden to the 
veteran and the failure to provide the veteran with an 
examination to determine if there was improvement, would have 
required VA to place the veteran back in the position that he 
was in prior to terminating his benefits.  The failure to 
apply 38 C.F.R. §§ 3.343 (c), 3.344(a), was so prejudicial 
that but for that error, the outcome would have been 
manifestly different.  The result of this decision is that 
the moving party is entitled to reinstatement of his TDIU 
benefits from the date it was discontinued.  Therefore, the 
motion for revision or reversal of the Board's July 8, 1981 
decision based on CUE is warranted.


ORDER

The motion for reversal and revision of the July 8, 1981, 
decision of the Board which denied the veteran' TDIU benefits 
is granted.  






                       
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



